                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

 HCI DISTRIBUTION, INC.; and ROCK
 RIVER MANUFACTURING, INC.,                                     Case No. 8:18-CV-173

             Plaintiff,
                                                                        ORDER
       v.

 DOUGLAS PETERSON, Nebraska
 Attorney General; and TONY FULTON,
 Nebraska Tax Commissioner,

             Defendants.



       Plaintiffs HCI Distribution, Inc. and Rock River Manufacturing, Inc., and Defendants
Douglas Peterson and Tony Fulton (collectively the “Parties”), through their respective Counsel
of Record, have agreed to a protocol for production of electronically stored information (“ESI”)
and paper documents in this action. (Filing No. 50.)

            The Parties’ Stipulation (Filing No. 50) is approved and adopted.

            Accordingly,

            IT IS ORDERED:

  I.           SCOPE

               A. General. The procedures and protocols set forth in this Order shall govern the
                  production of ESI and paper documents in this matter, unless the Parties agree in
                  writing to change them or they are changed by the Court.

               B. Disputes. Before filing any discovery motion regarding the production of ESI or
                  paper documents, the Parties shall follow the procedures set forth in the Local Rules
                  and the Court’s individual practices for handling discovery disputes, including any
                  issues that arise under this Order or otherwise.


 II.           DEFINITIONS

               A. “Electronically stored information” or “ESI,” as used herein, means and refers to
                  computer generated or stored information or data, residing in or on any storage
                  media located on computers, file servers, disks, tape, USB drives, or other real or

                                                    1
          virtualized devices or media, as such information is defined in the Federal Rules of
          Civil Procedure, including Rule 34(a).

       B. "Document” or “Documents" refers to ESI and paper documents in every form or
          source in which such ESI or paper document exists or in which you possess or
          control it, including without limitation computer or electronic files stored on file
          servers, e-mail servers, work stations, desktops, hard drives, personal digital
          assistants (PDAs), smartphones (e.g., “Blackberrys,” “IPhones,” “Droids”), tablets
          (e.g., iPads) and other mobile electronic devices, or other electronic social or
          industrial/business web-based media (e.g., Facebook®, Twitter®, LinkedIn®
          Instagram®, Snapchat®, Cluster); records, data, reports, and queries derived from
          or residing in applications and databases, data compilations from which
          information can be derived, converted, or translated into reasonably usable form;
          legacy media such as CDs, DVDs, magnetic tape, microfiche, as well as audio tapes
          or recordings, or video tapes or recordings.

       C. “Native Format” means and refers to the format of ESI in which it was generated
          and/or as used by the Producing Party in the usual course of its business and in its
          regularly conducted activities.

       D. “Media” means an object or device, including but not limited to a disc, tape,
          computer or other device, whether or not in the Producing Party’s physical
          possession, on which data is or was stored.

       E. ESI and paper documents are in your “constructive possession, custody, care, or
          control” if they reside physically or digitally on your premises, and also if they
          reside at the facilities of or on the servers or other devices of third parties such as
          “cloud” providers, document storage facilities, back up sites, and other entities with
          whom you contract to maintain or house your ESI and paper documents.

       F. “Producing Party” means or refers to a Party in this matter from which production
          of ESI or paper documents is sought.

       G. “Requesting Party” means or refers to a Party in this matter seeking production of
          ESI or paper documents.

       H. "The Parties" means or refers to all Parties.


III.   COST CONTAINMENT AND SEARCH PROTOCOL

       A. Search Proposals. To further contain costs and reduce the volume of ESI that is
          not relevant to the matter, the Parties agree to follow the process and time frame
          outlined below for discussing and agreeing upon the use of search criteria, including
          reasonable search terms; technology assisted review; and date ranges to identify
          relevant ESI for review and production.

                                             2
The fact that a document has been retrieved by application of agreed upon search
criteria shall not prevent any Party from withholding from production such
document on the ground that it is not responsive to a document request, that it is
privileged, or on the basis of other permissible objections.

Notwithstanding the foregoing, to the extent any Party separately identifies
responsive ESI or paper documents not identified by the use of agreed upon search
criteria, all such non-privileged documents must be produced, subject to the Parties’
objections to discovery requests.

The Parties shall abide by the following schedule:

   1. Within 30 days of the signing of this Order, the Plaintiffs shall provide the
      information detailed in sections (i) through (v) below in relation to
      productions already made.

   2. Within 30 days after the service of subsequent document requests, the
      Plaintiffs shall provide the information detailed in sections (i) through (v)
      in relation to each set of document requests.

   3. Within 60 days after the service of document requests upon the Defendants,
      the Parties shall meet and confer to discuss the scope of discovery
      concerning custodians and sources to be searched, along with search criteria
      such as search terms and date ranges.

   4. Information to be provided:

           i. Custodians: An initial list of custodians likely to possess relevant
              documents and ESI, along with each custodian’s job title and a brief
              summary of his/her primary responsibilities.

           ii. Search and date criteria: A list of search terms (including
               semantic synonyms, code words, acronyms, slang, abbreviations,
               non-language alphanumeric associational references to relevant
               ESI, etc.) that the Producing Party proposes to use, and other
               proposed exclusion criteria (including, but not limited to, date
               restrictions).

           iii. Sources: A list of the sources of ESI that the Producing Party
                intends to search for responsive ESI, along with a list of other
                sources that may contain responsive ESI but which the Party does
                not intend to search because the sources are not reasonably
                accessible due to undue burden or cost. If a Producing Party
                contends that it has such sources, the Producing Party shall briefly
                describe:

                                  3
               a. the general nature of such information (financial, sales,
                  personnel, inventory);

               b. the reason(s) why the information is considered not
                  reasonably accessible;

               c. The actions and cost required to identify and restore the
                  information deemed not reasonably accessible;

               d. If the Requesting Party intends to seek such sources
                  identified as not reasonably accessible, the Parties shall
                  promptly (a) attempt to reach an agreement as to how they
                  will proceed with retrieval and production, or, if an
                  agreement cannot be reached, (b) present the dispute to the
                  Court for resolution pursuant to the Local Rules and the
                  Court’s individual practices.

       iv. Organizational charts. Any existing organizational charts relating
           to departments within its organization in which (a) any of the
           custodians referred to in step (4)(i) above work, or (b) custodians
           expected to have relevant documents work.

       v. Search and analytic software: The Producing Party will identify
          the software, program or application that it intends to use to search
          and collect ESI. If the Producing Party intends to use technology
          assisted review (“TAR”), it must first identify the software and/or
          vendor that it plans to use and submit a detailed description of the
          methodology it plans to employ, including statistical benchmarks.
          The parties will meet and confer to agree upon the procedure to be
          employed in relation to TAR.

5. Within (15) days after each date set forth in subsections (III)(A)(1), (2) and
   (3) above, the Parties shall begin to meet and confer regarding the lists
   detailed in subsection (III)(A)(4)(i)-(v) above, as well as any other issues
   related to the disclosures.

6. Within 60 days after each date set forth in subsections (III)(A)(1), (2) and
   (3), the Parties shall exchange final lists of custodians, search terms, and
   date ranges.

7. A Producing Party that proposes to eliminate search terms initially
   identified and agreed upon may propose to exclude such terms after
   conducting the searches and performing statistical sampling, provided,
   however, that the Producing Party must first provide to the Requesting Party
   the underlying “hit rate data” (i.e., total number of documents searched,

                              4
                 number of aggregate hits, number of unique hits, etc.) relating to such search
                 terms. The Parties will meet and confer to reach agreement on the exclusion
                 of search terms based on statistical sampling.

             8. Disputes regarding custodians, search terms, and date ranges remaining at
                this time shall be submitted to the court pursuant to the process identified in
                the Local Rules and the Court’s individual practices.

             9. This ESI protocol does not address or resolve any other objection to the
                scope of the Parties’ respective discovery requests, and it does not prevent
                any Party from undertaking searches of its own ESI for any purpose at any
                time. However, upon locating responsive ESI from such searches that has
                not yet been produced, the party must reasonably supplement its production
                and disclose any search criteria that brought forth that responsive ESI.

      B. De-duplication of Production. De-duplication shall be performed as outlined in
         Exhibit B, attached.

      C. Cost Shifting. The Plaintiffs shall bear all costs of producing documents as
         specified in this Order, and shall waive the right to seek reimbursement or taxing
         of such costs pursuant to 28 U.S.C. § 1920, or any other state or federal cost-
         recovery provision.

IV.   PRODUCTION

      A. ESI Production Format. Production of ESI shall be in accordance with Exhibits
         A and B, attached, and the following:

             1. Native Format or Alternative Format. All original documents shall be
                produced in Native Format unless otherwise indicated by the Requesting
                Party. A Party may request production of particular original documents in
                an alternative format, and approval shall not be unreasonably withheld.

             2. Appearance and Content. No document may be intentionally manipulated
                to change how the source document would have appeared if printed out
                without prior agreement between the Parties except as necessary to redact
                privileged or confidential information.

             3. Electronically Stored Information in Proprietary Database Format.
                Where ESI exists in a proprietary database format the Parties shall export
                from the original database production-worthy information in a format
                compatible with Microsoft Excel, or the parties will meet and confer to
                discuss whether queries or reports will satisfy the production request, and if
                so, the fields that will be queried.




                                           5
            4. Structured data. To the extent a response to discovery requires production
               of ESI contained in a database, in lieu of producing the database, the Parties
               agree to meet and confer to, discuss which fields are relevant, agree upon a
               set of queries to be made for discoverable information or upon the sets of
               data or fields to be included, and generate a report in a reasonably usable
               and exportable electronic file (e.g., Excel or .csv format).

     B. Family Relationships of Electronic Files. Parent-child relationships between ESI
        (e.g., the association between an attachment and its parent e-mail, or a spreadsheet
        embedded within a word processing document), must be preserved by assigning
        sequential Bates numbers to all files within a parent-child group, and by providing
        “BegAttach” and “EndAttach” fields (or the functional equivalent).

     C. Confidentiality of Produced ESI. If a document is produced subject to a claim
        that it is protected from disclosure, the word “CONFIDENTIAL” or “HIGHLY
        CONFIDENTIAL” shall be burned electronically on each page of such document.
        For ESI produced in Native Format, the TIFF placeholder for the native file shall
        include the designation “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” or
        where not produced with a TIFF placeholder, the storage device (e.g., CD, USB, or
        hard drive) containing such native ESI data shall be labeled with the designation
        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.

     D. Third-Party Software. To the extent ESI produced pursuant to this Order cannot
        be rendered or viewed without the use of proprietary third-party software, the
        Parties shall cooperate and seek to attempt to minimize any expense or burden
        associated with production of such ESI. The Parties shall meet and confer to
        address obtaining access to any such software and operating manuals which are the
        property of a third party. The Producing Party will not be under any obligation to
        produce commercially available third-party software or proprietary manuals to the
        Requesting Party.

     E. Data Maintained by a Third-Party. To the extent ESI produced pursuant to this
        Order cannot be accessed directly by a Party and where the ESI data is maintained
        by a third-party, the Parties shall cooperate and seek to attempt to minimize any
        expense or burden associated with production of such ESI.

V.   DESIGNATED ESI LIAISON

     Each Party shall designate an individual(s) to act as e-discovery liaison(s) for purposes
     of meeting, conferring, and attending court hearings on the subject (“Designated ESI
     Liaison”). The Designated ESI Liaison must:

     A. be prepared to participate in e-discovery discussions and dispute resolution;

     B. be knowledgeable about the Party’s e-discovery efforts;



                                           6
      C. be, or have reasonable access to those who are, familiar with the Party’s electronic
         systems and capabilities in order to explain those systems and answer relevant
         questions; and,

      D. be, or have reasonable access to those who are, knowledgeable about the technical
         aspects of e-discovery, including electronic document storage, organization, and
         format issues, and relevant information retrieval technology, including search
         methodology.

VI.   PAPER DISCOVERY

      Paper, or hard-copy, discovery is to be produced as specified in Exhibit B, which is
      found at Filing No. 50-2 herein.


      Dated: June 5, 2019.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge




                                           7
